11 U.S. 273 (1812)
7 Cranch 273
MORGAN
v.
REINTZEL.
Supreme Court of United States.
March 9, 1812.
March 13, 1812.
Present ... . All the Judges.
*275 The Defendant took out a writ of error; and the cause was now submitted to this Court by F.S. KEY for Plaintiff in error, and MORSELL for Defendant, without argument.
All the Judges being present.
MARSHALL, Ch. J. after stating the case, observed that the Court could see no error in the judgment.
The payment of the money by the Plaintiff, under the circumstances stated in the count, was a sufficient consideration for the assumpsit.
The principal objection was that the count ought to have been founded upon the note, so as to oblige the Plaintiff to produce it on the trial. But it states that *276 the note was paid by the Plaintiff; and the Court thinks that the note must have been produced upon the trial.
Judgment affirmed.